 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

er a a a ee x
JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,

Plaintiff, : ORDER

-against- : 19 Civ. 10397 (GBD)

ELECTRONIC COMMODITIES EXCHANGE, :
L.P., :

Defendant. :
ee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

Dated: New York, New York
March 3, 2020

SO ORDERED.

Pay 6. Dow

Gyo B. DANIELS
GyOR tates District Judge

 

 
